UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 2012. ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-49688 Speedemissions, Inc. (Exact name of registrant as specified in its charter) Florida 33-0961488 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1015 Tyrone Road, Suite 220 Tyrone, Georgia 30290 (Address of principal executive offices) Registrant’s telephone number (770)306-7667 Securities registered pursuant to Section12(b) of the Act: NONE Securities registered pursuant to Section12(g) of the Act: Title of Each Class Common stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of the chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, based on the closing price of the stock on such date was $336,958. As of March22, 2013, 34,688,166 shares of common stock of the registrant were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement to be delivered to shareholders in connection with our 2013 Annual Meeting of Shareholders are incorporated by reference in PartIII herein. Speedemissions, Inc. FORM 10-K For the fiscal year ended December31, 2012 TABLE OF CONTENTS Special Note Regarding Forward-Looking Statements 3 PART I 3 ITEM1. BUSINESS 3 ITEM1A. RISK FACTORS 8 ITEM1B. UNRESOLVED STAFF COMMENTS 13 ITEM2. PROPERTIES 13 ITEM3. LEGAL PROCEEDINGS 14 ITEM4. Mine Safety Disclosures 14 PARTII 14 ITEM5. MARKETFORTHE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERSAND ISSUER
